Citation Nr: 0416913	
Decision Date: 06/28/04    Archive Date: 07/13/04

DOCKET NO.  99-08 388	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an effective date earlier than May 19, 1996 
for the grant of service connection and a 60 percent 
evaluation for an undiagnosed illness manifested by joint 
pain and body aches, flu-like symptoms, diarrhea, chronic 
fatigue, headaches, weight fluctuation and irritability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

L. M. Davis, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1989 to June 
1991.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the Oakland, 
California, Department of Veterans Affairs (VA) Regional 
Office (RO).  The RO assigned an effective date of May 19, 
1996 for a grant of service connection and a 60 percent 
rating for an undiagnosed illness manifested by joint pain 
and body aches, flu-like symptoms, diarrhea, chronic fatigue, 
headaches, weight fluctuation and irritability.

The veteran testified before the undersigned Veterans Law 
Judge at a Travel Board hearing in September 2003.  A 
transcript of this hearing has been associated with the 
claims file.

FINDINGS OF FACT

1.  The Persian Gulf War Veterans' Benefits Act was enacted 
on November 2, 1994.

2.  On May 19, 1997, the veteran filed a claim for service 
connection for Persian Gulf War Syndrome.

3.  Prior to May 19, 1997, there was no unadjudicated claim 
or informal claim for service connection for Gulf War 
Syndrome.

CONCLUSION OF LAW

The criteria for an effective date prior to May 19, 1996, for 
the grant of service connection and a 60 percent evaluation 
for an undiagnosed illness manifested by joint pain and body 
aches, flu-like symptoms, diarrhea, chronic fatigue, 
headaches, weight fluctuation and irritability have not been 
met.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5110 (West 2002); 38 
C.F.R. §§ 3.114, 3.155, 3.400 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The final rule implementing the VCAA is 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2003).  This change in the law is applicable to all claims 
filed on or after the date of enactment of the VCAA (November 
9, 2000), and to claims filed before the date of enactment 
but not yet final as of that date.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).

First, VA has a duty to notify the veteran of the evidence 
and information necessary to substantiate his claim.  See 
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2003); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
the April 1999 statement of the case, the RO provided the 
veteran with the text of 38 C.F.R. § 3.114, pertaining to the 
effective date of an award pursuant to a change in VA law, 
and with the text of 38 C.F.R. § 3.400, pertaining to the 
effective dates of awards.

Second, VA has a duty to inform the veteran of which 
information and evidence he was to provide to VA and which 
information and evidence VA would attempt to obtain on his 
behalf.  In a July 2003 VCAA letter, the RO stated that the 
veteran should provide evidence that he filed an earlier 
claim of entitlement to service connection.  Under a heading 
entitled "VA's Duty to Assist You in Obtaining Evidence for 
Your Claim," the RO stated that it would help the veteran 
obtain medical records, employment records, or records from 
other Federal agencies, but that the veteran had to provide 
the RO with sufficient information so that it could obtain 
the records from the appropriate person or agency.  The RO 
stressed that it was still the veteran's responsibility to 
support his claim with the appropriate evidence.

Third, VA must make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
In this case VA has obtained the veteran's VA and private 
treatment records.  The veteran has not indicated the 
existence of any additional records that would aid in 
substantiating his claim.

For the reasons stated above, the Board finds that the 
requirements of the VCAA have been met.

The Board has reviewed the evidence of record and finds that 
the preponderance of the evidence is against an effective 
date earlier than May 19, 1996, for a 60 percent evaluation 
for an undiagnosed illness manifested by joint pain and body 
aches, flu-like symptoms, diarrhea, chronic fatigue, 
headaches, weight fluctuation and irritability.  38 U.S.C.A. 
§ 5110(g) (West 2002); 38 C.F.R. § 3.114 (2003).

Unless specifically provided otherwise in 38 U.S.C.A. §§ 5100 
et seq., the effective date of an award based on an original 
claim, a claim reopened after final adjudication, or a claim 
for increase, of compensation, dependency and indemnity 
compensation, or pension, shall be fixed in accordance with 
the facts found, but shall not be earlier than the date of 
receipt of application therefor.  38 U.S.C.A. § 5100 (West 
2002).  The applicable regulation states, except as otherwise 
provided, the effective date of an evaluation and award of 
pension, compensation or dependency and indemnity 
compensation based on an original claim, a claim reopened 
after final disallowance, or a claim for increase will be the 
date of receipt of the claim or the date entitlement arose, 
whichever is the later.  38 C.F.R. § 3.400 (2003).  

The effective date of an award of disability compensation to 
a veteran shall be the day following the date of discharge or 
release if application therefore is received within one year 
from such date of discharge or release.  38 U.S.C.A. 
§ 5110(b); 38 C.F.R. § 3.400(b).

Subject to 38 U.S.C.A. § 5101, where compensation, dependency 
and indemnity compensation, or pension is awarded or 
increased pursuant to any Act or administrative issue, the 
effective date of such award or increase shall be fixed in 
accordance with the facts found but shall not be earlier than 
the effective date of the Act or administrative issue.  In no 
event shall such award or increase be retroactive for more 
than one year from the date of application therefore or the 
date of administrative determination of entitlement, 
whichever is earlier.  38 U.S.C.A. § 5110(g); 38 C.F.R. 
§ 3.114 (2003).

Under 38 U.S.C.A. § 1117, enacted on November 2, 1994, the 
Secretary may pay compensation under 38 U.S.C.A. §§ 1110 et 
seq. to a Persian Gulf veteran with a qualifying chronic 
disability that became manifest-
(A) during service on active duty in the 
Armed Forces in the Southwest Asia 
theater of operations during the Persian 
Gulf War; or
(B) to a degree of 10 percent or more 
during the presumptive period prescribed 
under subsection (b).
(2) For purposes of this subsection, the 
term "qualifying chronic disability" 
means a chronic disability resulting from 
any of the following (or any combination 
of any of the following):
(A) An undiagnosed illness.
(B) A medically unexplained chronic 
multisymptom illness (such as chronic 
fatigue syndrome, fibromyalgia, and 
irritable bowel syndrome) that is defined 
by a cluster of signs or symptoms.
(C) Any diagnosed illness that the 
Secretary determines in regulations 
prescribed under subsection (d) warrants 
a presumption of service-connection.

(b) The Secretary shall prescribe by 
regulation the period of time following 
service in the Southwest Asia theater of 
operations during the Persian Gulf War 
that the Secretary determines is 
appropriate for presumption of service 
connection for purposes of this section. 
The Secretary's determination of such 
period of time shall be made following a 
review of any available credible medical 
or scientific evidence and the historical 
treatment afforded disabilities for which 
manifestation periods have been 
established and shall take into account 
other pertinent circumstances regarding 
the experiences of veterans of the 
Persian Gulf War.

(c) (1) Whenever the Secretary determines 
under section 1118(c) of this title that 
a presumption of service connection 
previously established under this section 
is no longer warranted-
(A) a veteran who was awarded 
compensation under this section on the 
basis of the presumption shall continue 
to be entitled to receive compensation 
under this section on that basis; and
(B) a survivor of a veteran who was 
awarded dependency and indemnity 
compensation for the death of a veteran 
resulting from the disease on the basis 
of the presumption before that date shall 
continue to be entitled to receive 
dependency and indemnity compensation on 
that basis.
(2) This subsection shall cease to be 
effective on September 30, 2011.

(d) (1) The Secretary shall prescribe 
regulations to carry out this section.
(2) Those regulations shall include the 
following:
(A) A description of the period and 
geographical area or areas of military 
service in connection with which 
compensation under this section may be 
paid.
(B) A description of the illnesses for 
which compensation under this section may 
be paid.
(C) A description of any relevant medical 
characteristic (such as a latency period) 
associated with each such illness.

(e) A disability for which compensation 
under this subchapter [38 USCS §§ 1110 et 
seq.] is payable shall be considered to 
be service connected for purposes of all 
other laws of the United States.

(f) For purposes of this section, the 
term "Persian Gulf veteran" means a 
veteran who served on active duty in the 
Armed Forces in the Southwest Asia 
theater of operations during the Persian 
Gulf War.

(g) For purposes of this section, signs 
or symptoms that may be a manifestation 
of an undiagnosed illness or a chronic 
multisymptom illness include the 
following:
(1) Fatigue.
(2) Unexplained rashes or other 
dermatological signs or symptoms.
(3) Headache.
(4) Muscle pain.
(5) Joint pain.
(6) Neurological signs and symptoms.
(7) Neuropsychological signs or symptoms.
(8) Signs or symptoms involving the upper 
or lower respiratory system.
(9) Sleep disturbances.
(10) Gastrointestinal signs or symptoms.
(11) Cardiovascular signs or symptoms.
(12) Abnormal weight loss.
(13) Menstrual disorders.

38 U.S.C.A. § 1117 (West 2002); 38 C.F.R. § 3.317 (2003).

The veteran filed a claim for Persian Gulf War Syndrome on 
May 19, 1997.  The RO granted service connection and assigned 
a 60 percent evaluation for an undiagnosed illness manifested 
by joint pain and body aches, flu-like symptoms, diarrhea, 
chronic fatigue, headaches, weight fluctuation and 
irritability, pursuant to the Veterans' Benefits Improvements 
Act of 1994, and assigned an effective date of May 19, 1996, 
one year prior to the date of claim.  The veteran contends 
that the effective date should be either the day after 
discharge from service, in June 1991, or the day the 
liberalizing law became effective, November 2, 1994.

Enactment of the Persian Gulf law was a liberalizing law.  
Prior to the Persian Gulf law, 38 U.S.C.A. § 1110 required 
the existence of disability that was attributable to disease.  
Sanchez-Benitez v. Principi, 259 F.3d 1356 (2001).  However, 
the new law provided for the award of compensation for 
disability due to an undiagnosed illness.  When there is the 
passage of a liberalizing law, under certain circumstances, 
the effective date of the award of compensation may predate 
the date of claim. Reviewing the entire evidence of record, 
the Board notes that there are no formal or informal claims 
or indicia of an intent to file a claim for service 
connection for Persian Gulf War Syndrome prior to May 19, 
1997.  The applicable law states that in no event shall such 
award be retroactive for more than one year from the date of 
application or the date of administrative determination of 
entitlement, whichever is earlier.  38 U.S.C.A. § 5110(g).  
Thus, the effective date of May 19, 1996, which is one year 
from the date of the veteran's application, is correct under 
the applicable law.  The date of administrative determination 
of entitlement, i.e., the rating decision of the AOJ, was not 
earlier than the date of the veteran's claim.  Although the 
veteran contends that the effective date should be the day 
after discharge from service, an application for service 
connection for Persian Gulf War Syndrome was not received 
within one year from the date of discharge or within one year 
of the liberalizing law.  38 U.S.C.A. § 5110(b); 38 C.F.R. 
§ 3.400(b).  

At the September 2003 hearing before the undersigned Veterans 
Law Judge, the veteran contended that he relied on 
misinformation from VA doctors, who had previously informed 
him that he should not file a claim for VA benefits because 
he did not have a diagnosed illness.  He stated that he did 
not file a claim earlier than May 19, 1997, because the 
doctors had told him that there was nothing wrong with him.  
The Board does not doubt the veteran's veracity.  Although 
the veteran may have been misinformed by his doctors as to 
his eligibility for VA benefits, the Board is bound in its 
decision by the requirements of the law.  38 U.S.C.A. § 7104 
(West 2002); Morris v. Derwinski, 1 Vet. App. 260 (1991).  
The Board does not have jurisdiction to grant an earlier 
effective date on equitable grounds.  38 U.S.C.A. § 503; 
Darrow v. Derwinksi, 2 Vet. App. 303 (1992).  Further, VA 
does not have a duty to notify a veteran of a liberalizing 
law unless VA specifically knew that the veteran would be 
eligible for benefits under the new law.  Lyman v. Brown, 5 
Vet. App. 194 (1993).  VA did not know of the veteran's 
potential eligibility until 1997, when he filed his claim.  

The veteran has also stated that the VA medical records 
clearly showed manifestations of Persian Gulf Syndrome in 
November 1994.  He asserted that the 1994 VA medical records 
constituted an informal claim for service connection for 
Persian Gulf Syndrome.  The Board notes an informal claim 
must indicate an intent to apply for one or more benefits 
under the laws administered by VA, and it must identify the 
benefit sought.  38 C.F.R. § 3.155.  The VA medical records 
did not indicate that the veteran intended to apply for VA 
benefits.

The Board finds that the preponderance of the evidence is 
against a grant of an effective date earlier than May 19, 
1996, for the grant of service connection and a 60 percent 
evaluation for an undiagnosed illness manifested by joint 
pain and body aches, flu-like symptoms, diarrhea, chronic 
fatigue, headaches, weight fluctuation and irritability.  
38 U.S.C.A. § 5110(g); 38 C.F.R. § 3.114.

Lastly, the Board notes that the original claim for 
compensation, as defined by regulation, was received May 19, 
1997.  38 C.F.R. § 3.160(b).  Therefore, the provisions of 
3.157 are not applicable in this case.

ORDER

Entitlement to an effective date earlier than May 19, 1996, 
for the grant of service connection and a 60 percent 
evaluation for an undiagnosed illness manifested by joint 
pain and body aches, flu-like symptoms, diarrhea, chronic 
fatigue, headaches, weight fluctuation and irritability is 
denied.



	                        
____________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



